Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
 The attached Interview Summary notes discussion regarding claim interpretations, as well as follow-up communication in which an inquiry about the possibility of a Terminal Disclosure being filed was made.  Attorney Cheah agreed to forward to Applicant the inquiry, but no response was received within the time permitted for examination of the case.

Claim Status
Claims 1-18 are pending.

Note Regarding Prior Art
 Desai (US Patent 6, 877, 093) discloses a server comprising a database storing certificates associated with terminals (Col. 12 lines 37-39, “...The cryptographic services 702 also include a terminal certificate database 720, which is capable of storing certificates associated with terminals.”; Figure 7B), further discloses validating a terminal based upon validating received encrypted token from the terminal, (Col. 13 line 63-Col. 14 line 7, “terminal preferably encrypts the identifying token, and transmits the encrypted token to the configuration server. Upon receiving the encrypted token, the configuration server validates the terminal and identifying token (step 907) and checks if configuration data about the particular terminal is available (step 908).”, and further discloses the server signing or encrypting the configuration data (“payload”) and sending to the terminal (Col. 14 lines 14-18). 
 However, Desai does not specifically disclose, “associate a terminal identifier with a  cryptographic key set, and provide a communications device with the terminal identifier and the cryptographic key set; receive the terminal identifier from the communications device via a communications network, and establish an encrypted tunnel with a terminal via the communications device and the cryptographic key set, the encrypted tunnel being encrypted end-to-end between the terminal configuration server and the terminal” as recited by claims 1, 7 and 13.  
Desai also does not specifically disclose the specific architecture of the claims, as recited by  the instant claims, which require a communications device separate from the pin-pad terminal and between the terminal and the server, to act as intermediary.  However, prior art of Fasoli, (US Publication 2013/0198067), discloses an intermediary communications device (Col. 2 line 60- Col. 3 line 17 and Figure 3).  Fasoli also discloses providing information to a terminal in a secure fashion such as SSL encrypted communications ([30], “...a server associated with the financial institution may provide: the EMV configuration file (which may be specific for a financial processor associated with a particular financial institution and the EMV terminal), a merchant identifier, and a terminal identifier. This information may be provided to the EMV terminal in a secure fashion (for example, using encrypted communication, such as that used in a Secure Sockets Layer)...”).  However, Fasoli does not specifically disclose the secure communications being preceded by steps of associate a terminal identifier with a  cryptographic key set, and provide a communications device with the terminal identifier and the cryptographic key set; receive the terminal identifier from the communications device via a communications network, and establish an encrypted tunnel with a terminal via the communications device and the cryptographic key set, the encrypted tunnel being encrypted end-to-end between the terminal configuration server and the terminal.  
However, it is further noted that the claims are subject to rejection under non-statutory double patenting as discussed below.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

With regard to claims 1-18, the claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 and 10 and 14 of U.S. Patent No. 10,679,212. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10 of the patent 10,679,212 disclose associating a terminal identifier with key set and further disclose establishing a secure tunnel: 
Instant claims: associate a terminal identifier with a cryptographic key set, and provide a communications device with the terminal identifier and the cryptographic key set; receive the terminal identifier from the communications device via a communications network. 
Patent 10,679,212 claims 1, 10: 
providing the communications device with the terminal identifier...using the terminal identifier to locate a configuration payload associated with the terminal identifier in a payload database, and transmitting the configuration payload to the one pin-pad terminal via the communications device

Instant claims:  
establish an encrypted tunnel with a terminal via the communications device and the cryptographic key set, the encrypted tunnel being encrypted end-to-end between the terminal configuration server and the terminal; receive a payload request from the terminal via the encrypted tunnel; locate a payload associated with the terminal identifier in the payload database; and download the located payload to the terminal via the encrypted tunnel.
Patent 10,679,212 claims 5 and 14: transmitting a configuration payload comprises generating a random symmetric cryptographic key set, encrypting the random symmetric cryptographic key set with the located first cryptographic key, transmitting the encrypted random symmetric cryptographic key set to the one pin- pad terminal via the communications device, establishing an encrypted tunnel with the one pin-pad terminal using the random symmetric cryptographic key set, and transmitting the configuration payload to the one pin-pad terminal via the encrypted tunnel; and the encrypted tunnel is encrypted end-to-end between the computer server and the pin-pad terminal. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hurley US 20150095219
Wong US 20150046339
“Payment Card Industry (PCI) Unattended Payment Terminal (UPT) – Security Requirements”; downloaded from https://www.pci-dss.gr/media/1954/pci-upt-security-requirements-v10-final.pdf dated 2009 and attached as a PDF file.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685